Citation Nr: 1215987	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  10-38 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel





INTRODUCTION

The Veteran served on active duty in the Army from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the substantive appeal which was received at the RO in September 2010, the Veteran requested a videoconference hearing before a Veterans Law Judge.  Later, in April 2012, however, he withdrew this hearing request.  


FINDING OF FACT

In a correspondence dated and received at the RO in April 2012, the Veteran expressed his desire to withdraw from appellate review the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal with respect to the issues of entitlement to service connection for bilateral hearing loss and tinnitus are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).  

In an April 2012 correspondence, the Veteran expressed his desire to withdraw from appellate review the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  In view of the Veteran's expressed desires, the Board concludes that further action with regard to these issues is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2011).  The Board does not have jurisdiction over these withdrawn claims and, as such, must dismiss the appeal of these issues.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).


ORDER

The appeal of the claims for service connection for bilateral hearing loss and tinnitus is dismissed.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


